  Case 2:20-cv-14878-JMV-JBC Document 1 Filed 10/23/20 Page 1 of 6 PageID: 1




KANE, PUGH, KNOELL, TROY & KRAMER LLP
BY: JUSTIN A. BAYER, ESQUIRE
ATTORNEY I.D. NO. 032722004
510 SWEDE STREET
NORRISTOWN, PA19401
Phone: (610) 275-2000                                        ATTORNEY FOR DEFENDANT
Fax: (610) 275-2018                                          Greyhound Lines, Inc.
                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                 :
GARY BOLYER and DENISE JONES,    :   CIVIL ACTION No.
                                 :
                     Plaintiffs, :
         v.                      :
                                 :
GREYHOUND LINES, INC.,           :   NOTICE OF REMOVAL
                                 :
                     Defendant.  :

TO:      Mark Anthony Bailey, Esq.
         569 Dr. MLK Boulevard
         Newark, NJ 08861
         Fax: (866) 259-6440
         bailey@markbaileyesq.com

       PLEASE TAKE NOTICE that Defendant, Greyhound Lines, Inc., has filed a petition in
the United States District Court for the District of New Jersey for the removal of an action now
pending in the Superior Court of New Jersey, Law Division–Essex County, captioned Gary Bolyer
and Denise Jones v. Greyhound Lines, Inc., Docket No. ESX-L-6931-20.
        FURTHER TAKE NOTICE that Defendant, Greyhound Lines, Inc., has at the same time
filed with the United States District Court for the District of New Jersey a copy of the Complaint
served upon Defendant, which was filed and entered in the Superior Court of New Jersey, Law
Division–Essex County.
         A copy said Notice and Petition is attached hereto and is hereby served upon you.


                                      KANE, PUGH, KNOELL, TROY & KRAMER, LLP


                                      BY: ______________________________
                                            JUSTIN A. BAYER, ESQUIRE
                                            ATTORNEY FOR DEFENDANT
DATE: October 23, 2020                      Greyhound Lines, Inc.


4810-6070-9583, v. 1
  Case 2:20-cv-14878-JMV-JBC Document 1 Filed 10/23/20 Page 2 of 6 PageID: 2




KANE, PUGH, KNOELL, TROY & KRAMER LLP
BY: JUSTIN A. BAYER, ESQUIRE
ATTORNEY I.D. NO. 032722004
510 SWEDE STREET
NORRISTOWN, PA19401
Phone: (610) 275-2000                                         ATTORNEY FOR DEFENDANT
Fax: (610) 275-2018                                           Greyhound Lines, Inc.
                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                 :
GARY BOLYER and DENISE JONES,    :   CIVIL ACTION No.
                                 :
                     Plaintiffs, :
         v.                      :
                                 :
GREYHOUND LINES, INC.,           :   PETITION IN SUPPORT OF
                                 :   NOTICE OF REMOVAL
                     Defendant.  :

         Pursuant to 28 U.S.C. § 1441(a), Defendant, Greyhound Lines, Inc., by and through its

Counsel, Kane, Pugh, Knoell, Troy & Kramer, LLP, and Justin A. Bayer, Esquire, hereby submits

this Petition in Support of Notice of Removal from the Superior Court of the State of New Jersey,

Law Division–Essex County, to the United States District Court for the District of New Jersey.

Defendant appears specially so as to reserve any and all rights of defenses under Federal Rule of

Civil Procedure 12 or otherwise, including but not limited to the defenses of lack of personal

jurisdiction, failure to state a claim upon which relief can be granted, and improper service of

process. In support of its Notice of Removal, Defendant states as follows:

         1.       Plaintiffs commenced this action by way of Complaint filed in the Superior Court

for the State of New Jersey, Law Division–Essex County, on or about October 15, 2020, as Gary

Bolyer and Denise Jones v. Greyhound Lines, Inc., Docket No. ESX-L-6931-20. See Complaint

and Jury Demand, attached as Exhibit “A.”

         2.       Essex County, New Jersey, is embraced by this United States District.



4810-6070-9583, v. 1
  Case 2:20-cv-14878-JMV-JBC Document 1 Filed 10/23/20 Page 3 of 6 PageID: 3




         3.       Defendant’s Notice of Removal has been filed in this United States District Court

within the time provided by law for the removal of civil to the United States District Courts.

         4.       This Court has original jurisdiction over this action, under 28 U.S.C. § 1332(a),

because it is a civil action between citizens of different states and, upon information and belief,

the amount in controversy exceeds the sum or value of $75,000.00, exclusive of interests or costs.

         5.       Upon information and belief, and as alleged in the Complaint, Plaintiffs, Gary

Bolyer and Denise Jones, are domiciliaries and, therefore, citizens of the State of Louisiana.

         6.       Defendant, Greyhound Lines, Inc., is a corporation, incorporated in the State of

Delaware with a principle place of business in the State of Texas.

         7.       Thus, there is complete diversity of citizenship between Plaintiffs and Defendant.

         8.       Plaintiffs allege they sustained injuries and damages while passengers on

Defendant’s motor vehicle.

         9.       Plaintiffs also allege damages in an unspecified amount, but which, upon

information and belief, exceeds the sum of $75,000, exclusive of interests or costs.

         10.      Defendant has not pleaded or otherwise appeared in this action.

         11.      By reason of the foregoing, a removal of the action to this Court is proper, under

28 U.S.C. §§ 1332(a), 1441(a).

         12.      Defendant is providing written notice of this removal to Plaintiffs and will file a

copy of this Notice of Removal with the Clerk of Court of the Superior Court of the State of New

Jersey, Essex County, thereby effecting the removal of this action to this Court.

         13.      Removal is hereby effective, without waver of any challenges Defendant may have

under Federal Rule of Civil Procedure 12 or otherwise.

                                        KANE, PUGH, KNOELL, TROY & KRAMER, LLP




4810-6070-9583, v. 1
  Case 2:20-cv-14878-JMV-JBC Document 1 Filed 10/23/20 Page 4 of 6 PageID: 4




                              BY: ______________________________
                                    JUSTIN A. BAYER, ESQUIRE
                                    ATTORNEY FOR DEFENDANT
DATE: October 23, 2020              Greyhound Lines, Inc.




KANE, PUGH, KNOELL, TROY & KRAMER LLP
BY: JUSTIN A. BAYER, ESQUIRE
ATTORNEY I.D. NO. 032722004



4810-6070-9583, v. 1
  Case 2:20-cv-14878-JMV-JBC Document 1 Filed 10/23/20 Page 5 of 6 PageID: 5




510 SWEDE STREET
NORRISTOWN, PA19401
Phone: (610) 275-2000                                       ATTORNEY FOR DEFENDANT
Fax: (610) 275-2018                                         Greyhound Lines, Inc.
                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                 :
GARY BOLYER and DENISE JONES,    :   CIVIL ACTION No.
                                 :
                     Plaintiffs, :
         v.                      :
                                 :
GREYHOUND LINES, INC.,           :   CERTIFICATION OF FILING
                                 :   NOTICE OF REMOVAL
                     Defendant.  :

         I, Justin A. Bayer, Esquire, of the law firm Kane, Pugh, Knoell, Troy & Kramer, LLP,

Counsel for Defendant, Greyhound Lines, Inc., certify that a certified copy of Defendants’ Notice

of Removal will be filed with the Clerk of the Superior Court of the State of New Jersey, Essex

County, wherein the state court action which is the subject the instant removal is pending.




                                             BY: ______________________________
                                                   JUSTIN A. BAYER, ESQUIRE
                                                   ATTORNEY FOR DEFENDANT
                                                   Greyhound Lines, Inc.

DATE: October 23, 2020




KANE, PUGH, KNOELL, TROY & KRAMER LLP
BY: JUSTIN A. BAYER, ESQUIRE
ATTORNEY I.D. NO. 032722004



4810-6070-9583, v. 1
  Case 2:20-cv-14878-JMV-JBC Document 1 Filed 10/23/20 Page 6 of 6 PageID: 6




510 SWEDE STREET
NORRISTOWN, PA19401
Phone: (610) 275-2000                                        ATTORNEY FOR DEFENDANT
Fax: (610) 275-2018                                          Greyhound Lines, Inc.
                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                                 :
GARY BOLYER and DENISE JONES,    :   CIVIL ACTION No.
                                 :
                     Plaintiffs, :
         v.                      :
                                 :
GREYHOUND LINES, INC.,           :   CERTIFICATION OF SERVICE
                                 :   NOTICE OF REMOVAL
                     Defendant.  :

         I, Justin A. Bayer, Esquire, of the law firm Kane, Pugh, Knoell, Troy & Kramer, LLP,

Counsel for Defendant, Greyhound Lines, Inc., certify that I served a true and correct copy of the

Notice of Removal, Petition in Support of Notice of Removal, Certifications, and Disclosure

Statements in the above-captioned matter on all counsel of record on October 23, 2020, via the

Court’s e-filing system, e-mail, and/or U.S. First Class Mail, postage prepaid, as follows:


                                   Mark Anythony Bailey, Esq.
                                    569 Dr. MLK Boulevard
                                       Newark, NJ 08861
                                      Fax: (866) 259-6440




                                             BY: ______________________________
                                                   JUSTIN A. BAYER, ESQUIRE
                                                   ATTORNEY FOR DEFENDANT
                                                   Greyhound Lines, Inc.
DATE: October 23, 2020




4810-6070-9583, v. 1
